Citation Nr: 0032665	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of an initial 30 percent disability evaluation 
assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran disagreed with that evaluation.  
Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In a rating action dated in August 1999, the RO denied 
service connection for hepatitis on the basis that the claim 
was not well grounded.  Inasmuch as the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) amended 38 U.S.C.A. $ 5107(a) to eliminate the legal 
requirement that a claim be well-grounded before it can be 
adjudicated on the merits, this issue is referred to the RO 
for readjudication on the merits consistent with the new law.  


FINDING OF FACT

The veteran's PTSD has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short-and long-term memory, impairment of judgment, 
impairment of abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(2000).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service connected PTSD and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that Code, a 30 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50% rating is warranted for 
PTSD where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70% 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100% 
rating requires total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411.

The only current medical evidence of record pertaining to 
PTSD is the report of a VA examination dated in January 1999.  
The veteran reported that he has held a number of employment 
positions since separation from service including substitute 
teaching and counseling.  The veteran is currently employed 
as a letter carrier; a position that he has held for 15 
years.  The veteran reported that he frequently becomes 
depressed, that individuals lose interest in him, and that he 
frequently blows up and loses control on his job.  The 
veteran related that he has been socially isolated since his 
return from Vietnam and that he has few relationships.  He 
avoids people and social interaction during the Christmas 
holidays.  Additional symptoms reported were major sleep 
disturbance, nightmares of Vietnam, and startle response.  It 
was noted that the veteran stores a pistol in a drawer by his 
bed.  On mental status examination, the examiner noted that 
the veteran was cooperative and friendly during the interview 
and that the veteran's level of intelligence appeared to be 
above average.  His speech was within normal limits.  The 
veteran was oriented to time, place, and person.  His affect 
was described as being that of an anxious agitated individual 
with fluctuating ego states of depression and anxiety.  Motor 
activity was agitated and restless.  The veteran's judgment 
was fair.  There was no evidence of any thought disturbance.  
It was reported that the veteran's appetite was within normal 
limits.  The examiner noted that the veteran has sleep 
disturbance and that the veteran reported rage, startle 
response, and numbness.  The veteran did not report any major 
losses.  The diagnosis was PTSD.  The examiner determined 
that the veteran was employable and competent.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.  

This evidence does not warrant the assignment of a higher 
disability evaluation for PTSD.  The medical evidence 
establishes that the veteran is socially impaired in that he 
avoids interaction with other people.  However, the veteran 
appears to be gainfully employed on a full time basis.  
Although the veteran has a sleep impairment and experiences 
anxiety, depression, restlessness, the veteran has been able 
to maintain employment as a letter carrier for 15 years.  In 
addition, the examiner assigned a GAF score of 65 that is 
indicative of mild symptomatology and which is consistent 
with the clinical findings.  Based on these factors, the 
Board is of the view that the symptoms associated with PTSD 
are adequately contemplated by the currently assigned 30 
percent disability evaluation.  In the absence of evidence of 
social and occupational impairment with reduced reliability 
and productivity due to flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than weekly, difficulty understanding complex commands, 
impaired memory, impaired judgment, impaired thinking, or 
difficulty establishing or maintaining effective work and 
social relationships, the veteran is not entitled to the next 
highest disability evaluation.  DC 9411.  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

